DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I (claims 1-7, 11-20) in the reply filed on 4/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim limitations invoked under 35 U.S.C. 112(f) include:
	Regarding claim 4, 13 the heating means is interpreted in accordance with the specification on pp. 3 as an IR heater, laser-type heater, microwave heater, air heater, oven and all obvious equivalents.
	Regarding claim 12, the means recited in the claim are interpreted in accordance with the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentration of hydrogen peroxide residue" in line 11.  
There is insufficient antecedent basis for this limitation in the claim.
	It is not unclear, vague and indefinite that the plasma treatment and/or heating and/or combination starts with or leaves a certain concentration of hydrogen peroxide or what concentration constitutes a residue.  Therefore, this claim is properly rejected under 35 U.S.C. 112(b) for lack of clarity and antecedent basis in the claimed subject matter.
	For the purposes of compact prosecution, Examiner has interpreted that whatever concentration of hydrogen peroxide is present can be considered a residue and that any time period of plasma treatment will necessarily reduce it.

	Regarding claim 3, 11 the activation temperature of hydrogen peroxide lacks proper antecedent basis in the claimed subject matter and claim 1, which claim 3 depends from, therefore rendering the subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  Examiner cannot read in the temperature of activation of hydrogen peroxide in from the specification.
	For the purposes of compact prosecution, Examiner has interpreted that the temperature of activation of hydrogen peroxide is some temperature above room temperature and less than the blow molding temperature.

	Regarding claim 6, the free end of the plasma injection nozzle lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear if the free end is the end that the plasma is emitted from or not.
	For the purposes of compact prosecution, Examiner has interpreted that the free end is the end where the plasma comes out / is emitted from.

Regarding claims 7, 18: the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	For the purposes of compact prosecution, Examiner has interpreted that the plasma application time is less than 1 second is sufficient to meet the claim and need not be limited to .3-.6 s.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humele (US 2012/0100238).

	Regarding claim 1, regardless of the counting of the steps, the steps are not interpreted as accepting the output of the first step as the input of the second step but merely a counting of the steps (i.e. the steps are not linked by antecedent basis).
	Therefore, a method of first step – second step – third step OR first step – third step – second step is sufficient to meet the claim since the claim only recites that the plasma contacts the preform and not that the plasma contacts the container, as positively recited in the claimed subject matter.

Humele discloses: a treatment process (see blow molding process of title) for a preform of thermoplastic material (see abs), said treatment process having successively (broadly interpreted as without other steps in-between) at least the following steps:
	Consisting in treating at least the interior of the preform with H2O2 (see [0049]);
	Heating the preform to make it possible for transformation into a container (see heating of abs, heating module of [0048]);
	Treating said preform with plasma ([0060]).  The treatment step of Humele necessarily reduces the concentration of hydrogen peroxide in the heated preform.
	
Regarding claim 3, Humele recognizes that there are temperature control modules (see [0026]) and that the heating is above room temperature (heating implies elevated temperature, see abs).

Regarding claim 4, Humele discloses: a heating means of infrared lamps (see [0084]).

Regarding claim 12, Humele discloses: IR lamps ([0084]).

Regarding claim 14, Humele discloses: IR lamps ([0084]) as a heating means.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Berentsveig (CA 2617631).

Regarding claim 2, Humele’s disclosure does not recite that the hydrogen peroxide condenses in a film on the interior of the preform, but necessarily must have decontaminated the preform.
In the same field of endeavor of blow molding of containers as Humele and Applicant’s claims (see title, abs), Berentsveig discloses: wherein the hydrogen peroxide condenses onto the interior surface of the preform (see pp. 12 , ll. 30-36).
To condense the hydrogen peroxide on the interior surfaces of the preform was a suitable design for the sterilization blow molding method and would have allowed for sterilization without pressure reduction (see pp. 3, ll. 15-17), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the condensation of hydrogen peroxide on the interior surface of the preform of Berentsveig with the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the sterilization of the article formed without pressure reduction, which was desirable in Humele.

Regarding claim 11, the combination Humele / Berentsveig discloses: wherein the heating of the preform occurs at a determined temperature (most any heating temperature can be a determined temperature) which is higher than the activation temperature of the hydrogen peroxide (any temperature above room temperature is considered higher than the activation temperature of the peroxide since the temperature is not present in the claim and is considered indefinite).

Regarding claim 13, the combination Humele / Berentsveig discloses: IR lamps ([0084] of Humele). 

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Hijikata (WO 2014/141894).

Regarding claims 5, 17: Humele does not disclose: wherein the plasma is delivered by a nozzle to the interior of the preform alone.
In the same field of endeavor of blow molding of articles / bottles as Humele (see title, abs) and Applicant’s claims, Hijikata discloses: wherein plasma interacts with the inside of the bottle formed by the blow molding process as injected through a nozzle ([0006]).
To add the nozzle for injection of the plasma alone from Hijikata to the blow molding method of Humele had the benefit that it improved the capability of the sterilization apparatus overall ([0011]), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma injection nozzle and step of Hijikata to the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved capability of the sterilization apparatus overall, which was desirable in Humele.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Hijikata (WO 2014/141894), and Herold (CN 103442985).

Regarding claim 6, the combination Humele / Hijikata does not disclose: wherein the distance of the free end to the preform is between 0.02 – 0.8 cm.
In the same field of endeavor of blow molding of containers as Humele (see title, abs) and Applicant’s claims, Herold (CN 103442985) discloses: wherein the distance between the outflow nozzle and the outer wall of the preform is between 1.0-20 mm (20 mm is .02 cm – see MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions).
The combination Humele / Hijikata necessarily utilized some distance between the free end of the nozzle and the preform.  One of ordinary skill in the art would have looked to other references in the art of blow molding of containers with plasma to find a suitable distance.  To select the plasma outlet to preform gap space distance of Herold in the blow molding process of Humele would have been suitable and modification of an art-recognized variable to yield predictable results to one of ordinary skill in the art before the effective filing date.
Doing so was a simple way to perform reliable sterilization (see Herold), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the distance between the plasma nozzle and container of Herold with the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so was a suitable design for plasma injection, was a simple way to perform reliable sterilization and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.

Regarding claim 7, the combination Humele / Hijikata does not disclose: wherein the plasma application time (interpreted as inherent and not a lack of antecedent basis) is less than one second.  The combination Humele / Hijikata necessarily has not plasma treatment application time.  One of ordinary skill in the art would have looked to other references in the art to determine a suitable plasma treatment time for the sterilization blow molding process.
In the same field of endeavor of blow molding methods with sterilization (see title, abs) and Applicant’s claims, Herold discloses: wherein the plasma action time over the inner surface of the preform is ca. 5 milliseconds (see Herold’s translation, stretching rod section).
To select the time of plasma use of Herold in the blow molding method of Humele was a suitable design for the blow molding method and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma treatment time of Herold with the blow molding sterilization method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.

Claims 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Berentsveig (CA 2617631), and Hijikata (WO 2014/141894).

Regarding claim 15-16, the combination Humele / Berentsveig does not disclose: wherein the plasma is delivered by a nozzle to the interior of the preform alone.
In the same field of endeavor of blow molding of articles / bottles as Humele (see title, abs) and Applicant’s claims, Hijikata discloses: wherein plasma interacts with the inside of the bottle formed by the blow molding process as injected through a nozzle ([0006]).
To add the nozzle for injection of the plasma alone from Hijikata to the blow molding method of Humele had the benefit that it improved the capability of the sterilization apparatus overall ([0011]), which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma injection nozzle and step of Hijikata to the blow molding method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved capability of the sterilization apparatus overall, which was desirable in Humele.

	Regarding claim 18,  the combination Humele / Berentsveig does not disclose: wherein the plasma application time (interpreted as inherent and not a lack of antecedent basis) is less than one second.  The combination Humele / Hijikata necessarily has not plasma treatment application time.  One of ordinary skill in the art would have looked to other references in the art to determine a suitable plasma treatment time for the sterilization blow molding process.
In the same field of endeavor of blow molding methods with sterilization (see title, abs) and Applicant’s claims, Herold discloses: wherein the plasma action time over the inner surface of the preform is ca. 5 milliseconds (see Herold’s translation, stretching rod section).
To select the time of plasma use of Herold in the blow molding method of Humele was a suitable design for the blow molding method and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma treatment time of Herold with the blow molding sterilization method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Humele (US 2012/0100238) and further in view of Herold (CN 103442985).

	Regarding claims 19, 20: Humele does not disclose: wherein the plasma application time (interpreted as inherent and not a lack of antecedent basis) is less than one second.  The combination Humele / Hijikata necessarily has not plasma treatment application time.  One of ordinary skill in the art would have looked to other references in the art to determine a suitable plasma treatment time for the sterilization blow molding process.
In the same field of endeavor of blow molding methods with sterilization (see title, abs) and Applicant’s claims, Herold discloses: wherein the plasma action time over the inner surface of the preform is ca. 5 milliseconds (see Herold’s translation, stretching rod section).
To select the time of plasma use of Herold in the blow molding method of Humele was a suitable design for the blow molding method and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plasma treatment time of Herold with the blow molding sterilization method of Humele to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design and yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Humele.

Conclusion

Regarding claim 1, use of hydrogen peroxide as a sterilizer was known in the art of container formation / blow molding of articles – see Kalemba (US 2007/0110842) [0011] for example – and plasma treatments were known in the art of blow molding art – see Herold (WO 2012/130197) – the claims require strict ordering of the steps of sterilizing with hydrogen peroxide, blow molding, and then subsequent plasma treatment as linked by the antecedent basis of the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743